Citation Nr: 0031884	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-33 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a prostate 
condition secondary to service-connected disability of right 
orchiectomy/epididymoorchitis.  

2.  Entitlement to service connection for status post 
bunionectomy, both feet.

3.  Entitlement to an increased disability rating for 
postoperative right orchiectomy/epididymoorchitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976 and again from June 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the aforementioned 
issues.  

In September 1999, the aforementioned issues were remanded 
for further development.  


FINDINGS OF FACT

1.  Service connection for a prostate condition secondary to 
service-connected disability of right 
orchiectomy/epididymoorchitis was denied by the RO in 
October 1994 and a timely appeal was not filed.  

2.  Evidence submitted since the October 1994 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran did not have bunions in service, or residuals 
of a bunionectomy until many years thereafter.  

4.  The veteran's status post right 
orchiectomy/epididymoorchitis is manifested by removal of one 
testis; recurrent symptomatic infections requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuos intensive management 
are not shown.  



CONCLUSIONS OF LAW

1.  The October 1994 RO decision denying service connection 
for a prostate condition secondary to service-connected 
disability of right orchiectomy/epididymoorchitis is final.  
38 U.S.C.A. § 7105 (West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
prostate condition secondary to service-connected disability 
of right orchiectomy/epididymoorchitis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Residuals of status post bunionectomy of both feet were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).  

4.  The schedular criteria for a rating in excess of 
10 percent for status post right 
orchiectomy/epididymoorchitis, have not been met.  38 
U.S.C.A. § 1155, (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115b, Diagnostic Codes 7524, 7525 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2000).

Service connection has been established for the veteran's 
right orchiectomy/ epididymoorchitis.  Service connection for 
a prostate condition secondary to service-connected 
disability of right orchiectomy/epididymoorchitis was denied 
by the RO in October 1994, on the basis that there was no 
medical documentation of any correlation between prostatitis 
and the veteran's service-connected surgical orchiectomy 
procedure.  The veteran was notified of the decision by 
letter dated October 27, 1994, and advised of his appeal 
rights.  He did not submit a notice of disagreement within a 
year of the decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The veteran having been advised of the decision and of his 
appeal rights, and no notice of disagreement having been 
filed within a year, the October 1994 rating decision is 
final.

A claim may be reopened and the previous disposition reviewed 
if new and material evidence is presented.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record considered by the RO at the time of 
the October 1994 decision may be briefly summarized.  Service 
medical records showed that in August 1977, the veteran 
complained of an enlarged, tender prostate.  The assessment 
was prostatitis.  In December 1979, the veteran complained of 
pain especially when running and occasional burning during 
urination.  The right testis was hard and fairly tender, and 
the left testis was normal.  The impression was atrophic 
right testis and prostatitis.  

VA outpatient treatment records, February 1984 VA 
compensation examination, and private medical records from 
Palms of Pasadena Hospital were obtained, reviewed, and 
associated with the claims folder.  These records show a 
diagnosis of prostatitis in VA treatment records of March 
1994.  It was not assessed to be chronic.

When the RO denied entitlement to secondary service-
connection for prostatitis in October 1994, there was no 
current evidence of treatment for chronic prostatitis.  
Additionally, there was no medical documentation to support a 
conclusion that there was any correlation between prostatitis 
and the veteran's surgical orchiectomy procedure.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence submitted in support of reopening this claim 
includes medical records from the Federal Correctional 
Institute (FCI) at Talladega, Florida and the Savannah 
Memorial Hospital.  The FCI records showed treatment for 
prostatitis from May 1996 to February 1999.  The medical 
record from Savannah Memorial Hospital showed that the 
veteran was seen in October for a history of recurrent 
prostatitis.  The examination was normal except for a tender 
prostate.  The Savannah Memorial Hospital record was 
submitted in connection with the Board's September 1999 
remand decision providing the veteran an opportunity to 
present medical evidence which linked his prostatitis to his 
inservice orchiectomy/ epididymoorchitis. 

The medical evidence submitted in connection with the claim 
to reopen includes duplicates of the veteran's service 
medical records, which were of record when the RO made its 
decision in October 1994.  Duplicate evidence is not new.

Evidence submitted since October 1994 includes several 
records showing diagnoses of prostatitis, as early as May 
1996.  Although the evidence showed treatment for prostatitis 
since service, none of the medical evidence directly 
associates this condition with service, or with his service 
connected orchiectomy/ epididymoorchitis.  Further, no health 
care professional has suggested such a relationship, and the 
only suggestion of a relationship between the veteran's 
prostatitis and his service-connected orchiectomy/ 
epididymoorchitis is based strictly on the history provided 
by him.  It is important to note that the veteran indicated 
that a physician had related his prostatitis to his service-
connected orchiectomy/ epididymoorchitis condition, and the 
September 1999 Board remand provided him an opportunity to 
contact this health care provider and obtain this opinion, 
with medical rationale.  No evidence of this type was ever 
provided, only evidence of present treatment for prostatitis 
was submitted.  

In order to warrant a reopening of the claim, the evidence 
that was submitted to reopen the claim must bear directly and 
substantially on the matter under consideration.  That is, 
the evidence must show that the veteran currently has a 
chronic prostatitis condition, and that a physician has 
linked the disorder to his service-connected 
orchiectomy/epididymoorchitis.  In this instance, none of the 
evidence submitted meets this test, and none is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Since the veteran has not submitted new 
and material evidence, his claim may not be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The benefit sought on this appeal must be denied.

In reaching this decision, the Board acknowledges the 
appellant's sincerely held belief that he has prostatitis 
that is directly related to his service-connected 
orchiectomy/epididymoorchitis.  The Board observes, however, 
that as a lay person untrained in the field of medicine the 
appellant is not competent to offer an opinion which requires 
specialized knowledge or expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


Service Connection -- Status Post Bunionectomy

The veteran and his representative maintain that service 
connection is warranted for the residuals of a bunionectomy 
of both feet, based on service incurrence.  It is asserted by 
the veteran that he developed bunions of both feet as a 
result of wearing jump shoes that were too tight while in 
service.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  

The veteran's service medical records and post-service 
treatment records of which the RO has notice have been 
associated with the claims file.  The RO has satisfied its 
duty to assist through obtaining available treatment and 
service department reocrds.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A(b), (c)).  
In this case, the service medical records clearly show no 
findings, treatment, or diagnoses of bunions during service.  
On entrance examination in November 1972, the veteran was 
noted to have first degree pes planus.  In March 1978, he was 
seen for complaints of numbness of the right toes and foot 
and also the tip of the left great toe.  These complaints 
were the result of exposure to low temperatures during field 
training exercise.  The impression was superficial cold 
injury.  

After service, the first evidence of bunions or residuals of 
a bunionectomy was in May 1996.  The veteran underwent 
examination at FCI Talladega, Alabama, and it was noted that 
he had bunions on both big toes.  He was seen again in 
August 1996 and it was found that he had a problems with 
chronic bunions.  The bunions were noted to be erythematous 
and tender on both feet.  High-top shoes with a wide shoe box 
were all that the treatment required, according to the 
examiner.  In November 1998, the examiner suggested inserts 
in his shoes in addition to high-top footwear.  In 
January 1999, he was fit for high-top, steel-toe shoes, with 
bunion areas of the left and right shoe, modified for relief. 

Assistance provided by the Secretary shall include an 
examination or medical opinion when such examination or 
medical opinion is necessary to make a decision on the claim.  
In this claim, the veteran maintains that his chronic bunions 
had their onset in service when he was forced to wear jump 
boots that were too small as a parachutist.  However, there 
is no evidence associated with the veteran's service medical 
records which indicate that he had bunions at all in service.  
On one occasion in service, it was noted that he sustained a 
cold injury while on a field exercise.  Moreover, the first 
evidence presented on behalf of this claim that shows the 
veteran even has bunions was treatment records dated in 
May 1996, at least 15 years after service.  Additionally, 
none of the medical evidence or physicians associate the 
veteran's current residuals of bunionectomy of both feet to 
service.  The veteran is the only person who attributes his 
residuals of a bunionectomy to service and again, since he is 
untrained in the field of medicine, he is unable to offer an 
opinion such as this.  See Espiritu, 2 Vet. App. 492.   

Based on the foregoing, service connection for residuals of a 
bunionectomy of both feet is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation for postoperative 
orchiectomy/epididymoorchitis


Initially, the Board notes that the veteran asserts that he 
warrants an increased evaluation because his postoperative 
orchiectomy/epididymoorchitis has increased in severity.  In 
October 1996, he was contacted by VA and informed that he had 
the privilege to submit recent treatment records from VA or 
private facilities to substantiate the increase in 
disability.  He was also informed that the RO would request 
any of these records, if they exist.  The veteran presently 
is incarcerated in a federal penitentiary.  However, he has 
received medical treatment while in this facility and those 
medical records have been obtained by the RO.  VA has 
fulfilled its duty to assist the veteran in establishing 
evidence to substantiate his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service connection was granted for postoperative right 
orchiectomy/epididymoorchitis, granted a 10 percent 
evaluation, effective September 1983.  This evaluation has 
been in effective since this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Moreover, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  Where entitlement to 
service connection has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3 (2000).

In May 1996, the veteran underwent a physical examination at 
the FCI, Talladega, Alabama.  It was noted on this 
examination that the veteran had a history of right 
orchiectomy in 1973-74 at the Womack Army Hospital.  Later 
that month, he related that he had a history of prostatitis, 
and that when he urinated, he always wet his pants.  A rectal 
examination revealed the prostate was tender to palpation.  
He was placed on medication and told to avoid dairy products.  
It was noted that he would undergo a  prostate-specific 
antigen (PSA).  He submitted a urine culture and his PSA was 
found to be normal.  

In November 1996, the veteran was seen with complaints of 
post voiding dribbling.  A rectal examination showed the 
prostate gland was not enlarged, non-tender to palpation, and 
soft.  The pertinent diagnosis was prostatitis.  He was again 
provided medication.  

In May 1997, the veteran was examined with complaints of post 
urinary dribbling.  He stated that he was unable to 
completely clear his bladder, post void.  He gave a history 
of right testicle removal in service.  There was also some 
discomfort to the peroneal area.  Physical examination 
revealed an absent right testicle and normal left testicle 
with tender epididymis.  The assessment was epididymitis with 
post void dribbling.  He was prescribed medication and 
instructed to return for a check in one month.  

In November 1997, the veteran was treated again for urinary 
hesitancy.  In March 1998, he was again complaining of 
dribbling urination and peroneal pain.  Physical examination 
revealed a slightly tender left testicle.  The assessment was 
rule out prostatitis and urinary tact infection (UTI).  

The veteran's service-connected postoperative right 
orchiectomy/epididymoorchitis is evaluated pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7524 for removal of a testis 
and Diagnostic Code 7525 for chronic epididymoorchitis.  The 
Board notes that the assignment of a particular diagnostic 
code is completely dependent on the facts of a particular 
case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
the veteran's case, he has removal of his right testicle and 
epididymoorchitis.  As such, his disability is appropriately 
evaluated under both diagnostic codes.  

Under Diagnostic Code 7524, removal of one testis warrants a 
noncompensable evaluation.  For a 30 percent evaluation, 
there must be removal of both testes.  Note:  In cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 
30 percent will be assigned for the service-connected 
testicular loss.  Testis, undescended, or congenitally 
undeveloped is not a ratable disability. 

In the veteran's case, he is service connected for removal of 
only one testis.  There is no indication in any of his 
records that his other testis is absent or nonfunctioning.  
Specifically, the veteran's left testis was determined to be 
normal during a May 1997 examination.  Therefore, an 
increased evaluation is not warranted under Diagnostic Code 
7524.  

Under Diagnostic Code 7525, a rating for chronic 
epididymoorchitis, the rating code instructs that this 
disability should be rated as urinary tract infection (UTI).  
In order to warrant a 10 percent evaluation for UTI, there 
must be long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent management.  A 30 percent 
evaluation is warranted when there are recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(grater than two times/year), and/or requiring continuous 
intensive management.  

The veteran does not warrant an increased evaluation under 
Diagnostic Code 7525, rated as UTI.  Although he has received 
periodic treatment for urinary hesitancy,  he has been 
diagnosed with epididymitis on only one occasion and UTI on 
one other.  At no time during this evaluation period has the 
veteran presented evidence of required drainage or frequent 
hospitalization.  Further, there has been no intensive 
management of this disability shown.  Therefore, an increased 
evaluation is not warranted under Diagnostic Code 7525.  

Hence, the Board finds that the currently assigned 10 percent 
evaluation for the veteran's postoperative right 
orchiectomy/epididymoorchitis fully comports with the 
applicable schedular criteria.  However, in the absence of 
medical evidence establishing more significant loss, there is 
no basis for more that the currently assigned evaluation.

The Board notes that in all of the aforementioned claims, the 
veteran has been provided reasonable efforts of assistance 
necessary to obtain evidence to substantiate his claim.  He 
has been instructed as to the information required to 
complete his application, he has received assistance in 
obtaining records pertinent to his claim, and 
claim.  As for his increased evaluation claim, his medical 
records were of more import as they revealed if he had 
removal of more than one testis, necessary for an increased 
evaluation, and the veteran has never contended that he had 
removal of both of his testes.  As for a rating for UTI, his 
recent medical records were sufficient to provide evidence 
showing that he had not been hospitalized or required 
intermittent intensive management, or drainage for recurrent 
symptomatic infection.  This evidence was clearly 
substantiated without the necessity of additional 
examination.  Therefore, VA has clearly fulfilled its duty to 
assist the veteran in his aforementioned claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

No new and material evidence having been submitted, the 
reopening of the claim for service connection for a prostate 
condition secondary to service-connected disability of right 
orchiectomy/epididymoorchitis  is denied.  

Service connection for status post bunionectomy, both feet is 
denied.

An increased disability rating for postoperative right 
orchiectomy/epididymoorchitis, is denied.  








		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


